TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00796-CV


Catherine E. Penn Williams, David B. Penn, and Vanessa Penn, Appellants

v.

Janne B. Penn, Individually and as Independent Executor of the Estate of Stephen F. Penn,
Appellee




FROM COUNTY COURT AT LAW OF BASTROP COUNTY
NO. 9697, HONORABLE BENTON ESKEW, JUDGE PRESIDING


 M E M O R A N D U M   O P I N I O N
 
		Appellants filed a notice of appeal on October 14, 2011, purporting to challenge
a judgment signed by the county court at law on June 26, 2011.  After reviewing the record on
appeal, this Court sent appellants a notice observing that the notice of appeal appeared to be
untimely and requesting that they supply, by January 30, 2012, authorities, argument, or record
supplementation demonstrating why the notice of appeal is not untimely.  See Tex. R. App. P. 26.1
("The notice of appeal must be filed within 30 days after the judgment is signed . . . ."); see also
Tex. R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Appellants
have not responded.  Under the circumstances, we must dismiss the appeal for want of jurisdiction.
See Tex. R. App. P. 42.3(a).
 


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   February 29, 2012